Exhibit 10.1

RSU AWARD AGREEMENT

Oak Street Health, Inc. (the “Company”) grants to the Participant named below
(“you”) the number of restricted stock units (“RSUs”) set forth below (the
“Award”), under this RSU Award Agreement (“Agreement”). The Award is being
granted outside of the Company’s Omnibus Incentive Plan (the “Plan”), but shall
be subject to certain terms and conditions of the Plan as specified herein.

 

Defined Terms:    As set forth in the Plan, unless otherwise defined in this
Agreement Participant:    Kim Keck    Grant Date:    October 2, 2020   
Number of RSUs:    70,000    Definition of RSU:    Each RSU entitles you to earn
and receive 1 Share in the future, subject to the terms of this Agreement.
Earning and Payment:    The RSUs will become earned and payable as follows, as
long as you do not have a Separation from Service before the applicable date:   

Date

   RSUs Earned and Payable   

02/21/2021

   17,500   

05/21/2021

   4,375   

08/21/2021

   4,375   

11/21/2021

   4,375   

02/21/2022

   4,375   

05/21/2022

   4,375   

08/21/2022

   4,375   

11/21/2022

   4,375   

02/21/2023

   4,375   

05/21/2023

   4,375   

08/21/2023

   4,375

 

4



--------------------------------------------------------------------------------

                       

11/21/2023

   4,375   

02/21/2024

   4,375   

TOTAL

   70,000    Notwithstanding the foregoing, no RSUs will become earned and
payable unless and until this Agreement is approved by a majority of the
Company’s stockholders.

RSU TERMS

 

  1.

Grant of RSUs.

(a)    The Award is subject to the terms of Articles II, III and X through XIII
and Section 4.2 of the Plan. Such terms of the Plan are incorporated into this
Agreement by this reference.

(b)    The Award is contingent upon the approval of this Agreement by a majority
of the Company’s stockholders. In the event the stockholders of the Company do
not approve of this Agreement at the Company’s annual stockholder meeting in
2021, the Award will be cancelled and forfeited in its entirety for no
consideration.

(c)    You must accept the terms of this Agreement within 10 business days after
the Agreement is presented to you for review by returning a signed copy of this
Agreement to the Company in accordance with such procedures as the Company may
establish. The Committee may unilaterally cancel and forfeit all or a portion of
the Award if you do not timely accept the terms of this Agreement.

 

  2.

Restrictions.

(a)    You will have no rights or privileges of a Stockholder as to the Shares
underlying the RSUs before settlement under Section 5 below (“Settlement”),
including no right to vote or receive dividends or other distributions; in
addition, the following terms will apply:

(i)    you will not be entitled to delivery of any Share certificates for the
RSUs until Settlement (if at all), and upon the satisfaction of all other terms;

(ii)    you may not sell, transfer (other than by will or the laws of descent
and distribution), assign, pledge, or otherwise encumber or dispose of the RSUs
or any rights under the RSUs before Settlement;

(iii)    you will forfeit all of the RSUs and all of your rights under the RSUs
will terminate in their entirety on the terms set forth in Section 4 below and
Section 10(j) below; and

(iv)    no Share underlying an RSU will be considered earned until the end of
the Restricted Period applicable to the RSU.

(b)    Any attempt to dispose of the RSUs, any interest in the RSUs, or any
Shares in respect of the RSUs in a manner contrary to the terms of this
Agreement will be void and of no effect.

 

5



--------------------------------------------------------------------------------

3.    Restricted Period and Payment. The “Restricted Period” is the period
beginning on the Grant Date and ending on the date the RSUs, or such applicable
portion of the RSUs, are deemed earned and payable under the terms set forth in
the table at the beginning of this Agreement. Notwithstanding the foregoing, no
RSUs will be considered earned and payable until the later of (i) the date(s)
set forth in the table at the beginning of this Agreement and (ii) the date this
Agreement is approved by a majority of the stockholders of the Company at the
annual stockholder meeting in 2021.

4.    Forfeiture. If, during the Restricted Period, (a) you incur a Separation
from Service (for the avoidance of doubt, which does not otherwise result in the
immediate or continued earning and payment of the RSUs), (b) you materially
breach this Agreement, or (c) you fail to meet the tax withholding obligations
described in Section 6 below, you will immediately and automatically forfeit all
of your rights in respect of the RSUs.

5.    Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement will be subject to the following:

(a)    The Company will deliver to you 1 Share for each RSU that has become
earned and payable as soon as administratively practicable after the end of the
applicable Restricted Period, but no later than sixty (60) days thereafter.

(b)    Any issuance of Shares under the Award may be effected on a
non-certificated basis, to the extent not prohibited by Applicable Law.

(c)    If a certificate for Shares is delivered to you under the Award, the
certificate may bear the following or a similar legend as determined by the
Company:

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms (including forfeiture) of the Oak
Street Health, Inc. Omnibus Incentive Plan and an RSU award agreement entered
into between the registered owner and Oak Street Health, Inc. Copies of such
plan and agreement are on file in the executive offices of Oak Street Health,
Inc.

In addition, any stock certificates for Shares will be subject to any
stop-transfer orders and other restrictions as the Company may deem advisable
under Applicable Law, and the Company may cause a legend or legends to be placed
on any certificates to make appropriate reference to these restrictions. In
addition, you acknowledge and expressly agree to the lock-up terms of
Section 13.21 of the Plan (and any successor terms).

6.    Taxes. Regardless of any action the Company may take that is related to
any or all income tax, payroll tax, or other tax-related withholding under the
Plan (“Tax-Related Items”), the ultimate liability for all Tax-Related Items
owed by you is and will remain your responsibility. The Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
and (b) does not commit to structure the terms of the Award to reduce or
eliminate your liability for Tax-Related Items. You will be required to meet any
applicable tax withholding obligation in accordance with the tax withholding
terms of Section 13.5 of the Plan (and any successor terms). The RSUs are
intended to be exempt from Section 409A, and this Agreement will be administered
and interpreted consistently with that intent and with the terms of
Section 13.16 of the Plan (and any successor terms).

7.    Adjustment. Upon any event described in Section 4.2 of the Plan (and any
successor sections) occurring after the Grant Date, the adjustment terms of that
section will apply to the Award.

8.    Bound by Plan and Committee Decisions. By accepting the Award, you
acknowledge that you have received a copy of the Plan and have had an
opportunity to review the Plan, and you agree to be bound by all of the terms of
the Plan. If there is any conflict between this Agreement and the Plan, the Plan
will control. The authority

 

6



--------------------------------------------------------------------------------

to manage and control the operation and administration of this Agreement and the
Plan is vested in the Committee. The Committee has all powers under this
Agreement that it has under the Plan. Any interpretation of this Agreement or
the Plan by the Committee and any decision made by the Committee related to the
Agreement or the Plan will be final and binding on all Persons.

9.    Regulatory and Other Limitations. Notwithstanding anything else in this
Agreement, the Committee may impose conditions, restrictions, and limitations on
the issuance of Shares under the Award unless and until the Committee determines
that the issuance complies with (a) all registration requirements under the
Securities Act, (b) all listing requirements of any securities exchange or
similar entity on which the Shares are listed, (c) all Company policies and
administrative rules, and (d) all Applicable Laws.

10. Miscellaneous.

(a)    Notices. Any notice that may be required or permitted under this
Agreement must be in writing and may be delivered personally, by intraoffice
mail, or by electronic mail or via a postal service (postage prepaid) to the
electronic mail or postal address and directed to the person as the receiving
party may designate in writing from time to time.

(b)    Waiver. The waiver by any party to this Agreement of a breach of any term
of the Agreement will not operate or be construed as a waiver of any other or
subsequent breach.

(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between you and the Company related to the Award. Any prior
agreements, commitments, or negotiations related the Award are superseded.

(d)    Binding Effect; Successors. The obligations and rights of the Company
under this Agreement will be binding upon and inure to the benefit of the
Company and any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Your obligations and rights under this
Agreement will be binding upon and inure to your benefit and the benefit of your
beneficiaries, executors, administrators, heirs, and successors.

(e)    Governing Law; Jurisdiction; Waiver of Jury Trial. You acknowledge and
expressly agree to the governing law terms of Section 13.9 of the Plan (and any
successor terms) and the jurisdiction and waiver of jury trial terms of
Section 13.10 of the Plan (and any successor terms).

(f)    Amendment. This Agreement may be amended at any time by the Committee,
except that no amendment may, without your consent, materially impair your
rights under the Award.

(g)    Severability. The invalidity or unenforceability of any term of the Plan
or this Agreement will not affect the validity or enforceability of any other
term of the Plan or this Agreement, and each other term of the Plan and this
Agreement will be severable and enforceable to the extent permitted by
Applicable Law.

(h)    No Rights to Service; No Impact on Other Benefits. Nothing in this
Agreement will be construed as giving you any right to be retained in any
position with the Company or its Affiliates. Nothing in this Agreement will
interfere with or restrict the rights of the Company or its Affiliates—which are
expressly reserved—to remove, terminate, or discharge you at any time for any
reason whatsoever or for no reason, subject to the Company’s certificate of
incorporation, bylaws, and other similar governing documents and Applicable Law.
The value of the RSUs is not part of your normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance, or
similar employee benefit. The grant of the RSUs does not create any right to
receive any future awards.

 

7



--------------------------------------------------------------------------------

(i)    Further Assurances. You must, upon request of the Company, do all acts
and execute, deliver, and perform all additional documents, instruments, and
agreements that may be reasonably required by the Company to implement this
Agreement.

(j)    Clawback. All awards, amounts, and benefits received or outstanding under
the Plan will be subject to clawback, cancellation, recoupment, rescission,
payback, reduction, or other similar action in accordance with the terms of any
Company clawback or similar policy or any Applicable Law related to such
actions, as may be in effect from time to time. You acknowledge and consent to
the Company’s application, implementation, and enforcement of any applicable
Company clawback or similar policy that may apply to you, whether adopted before
or after the Grant Date (including the forfeiture, clawback, and detrimental
conduct terms contained in Section 13.22 of the Plan as of the Grant Date (and
any successor terms)), and any term of Applicable Law relating to clawback,
cancellation, recoupment, rescission, payback, or reduction of compensation, and
the Company may take such actions as may be necessary to effectuate any such
policy or Applicable Law, without further consideration or action.

(k)    Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means. You
consent to receive those documents by electronic delivery and to participate in
the Plan through any on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

11.    Your Representations. You represent to the Company that you have read and
fully understand this Agreement and the Plan and that your decision to
participate in the Plan is completely voluntary. You also understand that the
Award is contingent upon the approval of this Agreement by a majority of the
Company’s stockholders and, if the stockholders of the Company do not approve of
this Agreement at the Company’s annual stockholder meeting in 2021, the Award
will be cancelled and forfeited in full for no consideration. You also
acknowledge that you are relying solely on your own advisors regarding the tax
consequences of the Award.

By signing below, you are agreeing that your electronic signature is the legal
equivalent of a manual signature on this Agreement and you are agreeing to all
of the terms of this Agreement, as of the Grant Date.

 

Participant signature:   /s/ Kim Keck   Kim Keck

 

 

8